Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Affidavit
The affidavit under 37 CFR 1.132 filed on 2/15/2022 is sufficient to overcome the rejection of claim 1.

Reasons for Allowance
Claims 1-5, 7, 9-12, 21 and 24-26 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 cites a limitation “variable rate commission”, which has a very specific meaning to those of ordinary skill in the art. In the Affidavit, the inventor explains that the term "variable rate commission" means "a contract for a listing where one amount of commission is payable if the listing broker is the procuring cause of sale/lease and a different amount of commission is payable if the sale/lease results through the efforts of a cooperating broker." Therefore, prior art fails teach the limitation “wherein the server is further operable to present to the user of the first user computer whether at least one of the plurality of listed property has a variable rate commission” as cited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221. The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612